137 N.J. Super. 66 (1975)
347 A.2d 804
PRISCILLA S. MEERWARTH, PLAINTIFF-APPELLANT,
v.
RALPH N. MEERWARTH, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Submitted October 28, 1975.
Decided November 5, 1975.
Before Judges KOLOVSKY, BISCHOFF and BOTTER.
Messrs. Conway and Belsole, attorneys for appellant (Messrs. Bernard F. Conway and E. Neal Zimmerman on the brief).
Messrs. Skoloff & Wolfe, attorneys for respondent (Mr. Gary N. Skoloff on the brief).
PER CURIAM.
Plaintiff appeals from an order denying her application for an order compelling defendant, her former husband from whom she had been divorced, to submit to a *67 physical examination so that she may secure life insurance on defendant's life.
We affirm. We do not reach or decide the issue whether, under any circumstances, a divorced wife may compel her former husband to submit to a physical examination required by an insurance company so that she may obtain a policy of life insurance on the husband's life. Even if we were to assume that such relief might be granted in appropriate circumstances, it is clear  as the trial judge ruled  that under the circumstances of this case there is no warrant for granting the relief requested.
The order is affirmed. Plaintiff's application for costs and counsel fees on this appeal is denied.